Per Curiam.
Order, so far as appealed from, modified in accordance with the opinion and as modified affirmed, without costs of this appeal to either party. We construe the order appealed from as deciding that the second amended complaint under attack should be amended as suggested by the learned Special Term to render it adequate in that respect, and ■ — ■ this being done ■ — • that the motion to dismiss should be entirely denied. The plaintiff not having appealed, he must be deemed to have acquiesced in that determination. Section 283 of the Civil Practice Act gives the court authority to grant the amendment. However, under that section the amendment should have been allowed “ upon such terms as are [were] just.” We, therefore, modify the order to provide that the amendment be permitted on payment by plaintiff of ten dollars motion costs plus all statutory costs accruing prior to the appeal. And we affirm the order as thus modified, without costs of this appeal. All concur. Present1 — -Sears, P. J., Crouch, Taylor, Thompson and Crosby, JJ.